DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed on 3/23/2021. Claims 1, 8 and 15-20 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 8 and 15 are independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “as part of an atomic operation,….” is not clear as to whether these saving, writing and freeing steps are performed as a single granular multiple operations or performed independently or these steps are performed as non-divisible 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 3/23/2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Fachan does not disclose the amended claimed subject matter of: in response to determining that the status of the transaction is committed, and as part of an atomic operation, saving a current value of the sub-block portion of the file to the delta structure; writing a new value corresponding to the request for the transaction to modify the sub-block portion of the file to a metadata block that corresponds to the file; and9 16/225,954 112635.01/DELLP178USafter the writing the new value to the metadata block, freeing a memory space used to store the delta structure, as recited in the amended limitation of claims 1, 8 and 15. (pages 9-11).
 
In response to applicant's argument a:  The argument is that Fachan does not teach “performing a particular set of operations atomically in response to determining that the status of the transaction is committed” as discussed on page 9.
	Examiner respectfully disagree. Fachan discloses in para 0112 that In one embodiment, before removing a record of a global transaction from the nonlinear journal 300, the contents (i.e., saved value) of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the 

The combination of Brahma and Fachan fails to render obvious subject matter of claim 8 as amended “after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction;”. (page 9).
 
In response to applicant's argument b:  This is an improper argument. Applicant didn’t specifically argue how this amended portion of the limitation is not taught by the cited reference. 
	Brahma teaches in col. 4 lines 11-13, "Journal deltas" refers to entries or records stored in a journaling system that may record or track changes made to the delta data of a data structure instance. Col. 9  lines 28-36 teaches the method further calls for committing a set of pending transactions from the journal associated with a subset of delta fields (i.e., the sub-block portion to the delta structure) associated with the first read transaction wherein committing the set of pending transactions generates data coherency on the subset of delta fields. It can be appreciated that if the read request is for a subset of delta fields that are incoherent, the process calls for committing pending transactions associated with the incoherent delta fields until the field becomes coherent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma et al., US 9734157 B1 (hereinafter “Brahma”) and in view of Fachan et al., US 20080046667 A1 (hereinafter “Fachan”).

As to claim 1,
Brahma teaches a system, comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Brahma, col. 1 lines 7-10, system for processing data and for file repair within large scale storage systems), comprising: 
receiving a request for a transaction to modify a sub-block portion of a file stored in a distributed storage system (Brahma, col. 7 lines 58-62, a first write transaction associated with a first subset of the set of sub block ranges (i.e., sub-block portion of a file)  associated with the set of data fields can be received. Col. 10-11 and lines 66-67 and 1-8 teaches the file may be distributed among one or more data storage servers in a distributed data cluster and writer want to write to a file may need to obtain a lock for the block); 
in response to receiving the request for the transaction, allocating modification of the sub-block portion to a delta structure in a journal of the distributed storage system (Brahma, col. 7 lines 40-64, FIG. 1 illustrates an example method for processing a first write request associated with a sub block range of a data structure in accordance with implementations of this disclosure. At 102, a journal of set of transactions to be committed to stable storage of a file system can be maintained(i.e., allocating), wherein the set of transactions are associated with a set of delta fields associated with a logical inode ("LIN") of the file system); 
	after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction (Brahma, col. 4 lines 11-13, "Journal deltas" refers to entries or records stored in a journaling system that may record or track changes made to the delta data of a data structure instance. Col. 9  lines 28-36 teaches the method further calls for committing a set of pending transactions from the journal associated with a subset of delta fields (i.e., the sub-block portion to the delta structure) associated with the first read transaction wherein committing the set of pending transactions generates data coherency on the subset of delta fields. It can be appreciated that if the read request is for a subset of delta fields that are incoherent, the process calls for committing pending transactions associated with the incoherent delta fields until the field becomes coherent); 
Brahma teaches the invention as claimed above, Brahma does not explicitly teach in response to determining that the status of the transaction is aborted, deleting the delta structure; and in response to determining that the status of the transaction is committed, and as part of an atomic operation, saving a current value of the sub-block portion of the file to the delta structure; writing a new value corresponding to the request for the transaction to modify the sub-block portion of the file to a metadata block that corresponds to the file; and after the writing the new value to the metadata block, freeing a memory space used to store the delta structure.  
However, Fachan teaches in response to determining that the status of the transaction is aborted, deleting the delta structure (Fachan, para 0127, journal blocks 190 start in the unallocated state. U. They enter the pinned state P when they are allocated. Once they enter state P, they are held in the nonlinear journal 300 and are only released when they are flushed or aborted. See also para 0209, In one embodiment of the abort procedure, the transaction descriptor 304 is unlinked and then the associated blocks, deltas, and descriptors are reverted in the persistent memory 156 and the space is freed); and 
in response to determining that the status of the transaction is committed (Fachan, para 0185, the participant module determines whether the overwriting transaction either commits or aborts), and as part of an atomic operation, 
saving a current value of the sub-block portion of the file to the delta structure (Fachan, para 0070, When a node 102 receives a disk-write request, a message module may be executed by processor 151 to process the disk-write request. The message module may identify a data value to write and a disk block 178 to which to write the data value. A write module may store the identified data value in a memory block 180 and associate the memory block 180 with the identified disk block 178. A write module may also journal the data value in a journal block 190 (i.e., the delta structure) with para 0112 before removing a record of a global transaction from the nonlinear journal 300, the contents of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 (i.e., delta structure) are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 with an atomic write); 
writing a new value corresponding to the request for the transaction to modify the sub-block portion of the file to a metadata block that corresponds to the file (Fachan, para 0112 before removing a record of a global transaction from the nonlinear journal 300, the contents of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 (i.e., delta structure) are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 (i.e., metadata) with an atomic write. See also para 0121 and 0123); and 
after the writing the new value to the metadata block, freeing a memory space used to store the delta structure (Fachan, para 0185 and 0112,  once journal blocks 190 are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active.  This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 with an atomic write. If the associated block descriptor 306 (i.e., metadata block) no longer links to any journal blocks 190, it may be removed by unlinking it from the desc_link data field 366 of the preceding block descriptor 306, or the desc_list data field 358 of the associated transaction descriptor 304. See para 0093, 0188, The data structures and modules supported by the nonlinear journal 300 to implement concurrent operations are referred to herein as Deltas.  In one embodiment, Deltas can be used at the same time as block-level writes, but since block writes are order-dependent, block writes may wait for delta transactions on the block to commit and flush, and new delta writes may wait for the block write).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brahma by adding systems and methods for incremental journaling where the participant module writes (flushes) the contents of memory block to hard-disk drive and after writing its contents, memory block becomes clean as taught by Fachan. The combination would improve the computer systems journal storage operations such as data writes, on storage devices.  

As to claim 2,
The combination of Brahma and Fachan teaches the operations further comprise: implementing a file lock on the metadata block while performing the writing the new value corresponding to the request to modify the file to the metadata block (Brahma, col. 1 lines 52-60 and col. 5 lines 55-57: Exclusive locks may enable writers or readers to have exclusive access to a resource.  Typically, an exclusive lock may be used if a writer, intends to modify or delete at least a portion of a file or metadata data structure).  
As to claim 3,
The combination of Brahma and Fachan teaches the operations further comprise: in response to rebuilding at least part of the journal of the distributed storage system that comprises the delta structure, and in response to determining that the delta structure is marked to be flushed, removing a link between the metadata block and the delta structure (Fachan, para 0112, If the associated block descriptor 306 no longer links to any journal blocks 190, it may be removed by unlinking it from the desc_link data field 366 of the preceding block descriptor 306, or the desc_list data field 358 of the associated transaction descriptor 304 (if the block descriptor 360 was the first block descriptor 306 in block list 310).  Any remaining block descriptors 306 in the block list 310 may then be relinked to the respective desc_link data field 366 or desc_list data field 358, which was just set to null to unlink it from the removed block descriptor 306).   

As to claim 4,
The combination of Brahma and Fachan teaches the writing the new value corresponding to the request for the transaction to modify the sub-block portion of the file to the metadata block further comprises: 
in response to determining that the current value, as saved in the delta structure, equals the current value in the metadata block, writing the new value corresponding to the request for the transaction to modify the sub-block portion of the file to the metadata block (Fachan, para 0185, the participant module keeps a reference to the journal block 190 whose contents correspond to the previous data of the relevant memory block 180. This journal block 190 is referred to as a "shadow buffer" for the relevant memory block 180. In state 1006, the participant module modifies the relevant memory block 180 with the new, overwriting data).  

As to claim 5,
The combination of Brahma and Fachan teaches the writing the new value comprises performing an operation on the current value, and wherein the operation comprises an order-independent operation (Fachan, para 0206, The participant module then writes to persistent storage 156 a delta element representing the order-independent operation of adding the value "2.")).  
As to claim 6,
The combination of Brahma and Fachan teaches the order-independent operation comprises at least one of an addition, a subtraction, determining a maximum of multiple values, or determining a minimum of the multiple values (Fachan, para 0189, order independent operations may include : addition, subtraction, integer multiplication, maximum, minimum, XOR, set union and set intersection).  
As to claim 7,
The combination of Brahma and Fachan teaches the distributed storage system is stored across at least two computing nodes of a computing cluster that comprises a plurality of computing nodes (Fachan, Fig. 1A)).  
As to claim 8,
Brahma teaches a method, comprising: 
in response to determining that there is a transaction to modify a sub-block portion of a file stored in a distributed storage system (Brahma, col. 7 lines 58-62, a first write transaction associated with a first subset of the set of sub block ranges (i.e., sub-block portion of a file)  associated with the set of data fields can be received. Col. 10-11 and lines 66-67 and 1-8 teaches the file may be distributed among one or more data storage servers in a distributed data cluster and writer want to write to a file may need to obtain a lock for the block. Col. 11 lines 6-8, the file may be distributed among one or more data storage servers in a distributed data cluster), 
allocating, by a system comprising a processor, modification of a delta structure in a journal of the distributed storage system that corresponds to the file, the journal being stored in a memory of the distributed storage system (Brahma, col. 7 lines 58-64, a first write transaction associated with a first subset of the set of sub block ranges associated with the set of data fields can be received. For example, the write transaction may impact one delta field, a subset of delta fields (i.e., modification of a data structure) less the entire set, or the entire set of delta fields. The first write transaction can be stored in the journal. As col. 1 lines 53-56, a journal can be used as a means to provide more guarantees for requested operations, by first having the operations logged into a journal, (e.g., an in-memory storage space such as a cache or a buffer cache. Col. 11 lines 6-8, the file may be distributed among one or more data storage servers in a distributed data cluster); 
 after allocating the modification of the sub-block portion to the delta structure, determining a status of the transaction (Brahma, col. 4 lines 11-13, "Journal deltas" refers to entries or records stored in a journaling system that may record or track changes made to the delta data of a data structure instance. Col. 9  lines 28-36 teaches the method further calls for committing a set of pending transactions from the journal associated with a subset of delta fields (i.e., the sub-block portion to the delta structure) associated with the first read transaction wherein committing the set of pending transactions generates data coherency on the subset of delta fields. It can be appreciated that if the read request is for a subset of delta fields that are incoherent, the process calls for committing pending transactions associated with the incoherent delta fields until the field becomes coherent); and 
Brahma teaches the invention as claimed above, Brahma does not explicitly teach in response to determining that the status of the transaction is committed, and as part of an atomic operation, saving, by the system, a first value of the sub-block portion of the file to a delta structure that corresponds to a metadata block associated with the file; writing, by the system to the metadata block, a second value corresponding to the transaction to modify the sub-block portion of the file; and after writing the second value to the metadata block, freeing, by the system, a memory space used to store the delta structure.  
However, Fachan teaches in response to determining that the status of the transaction is committed (Fachan, para 0185, the participant module determines whether the overwriting transaction either commits or aborts), and as part of an atomic operation, saving, by the system, a first value of the sub-block portion of the file to a delta structure that corresponds to a metadata block associated with the file (Fachan, para 0070, When a node 102 receives a disk-write request, a message module may be executed by processor 151 to process the disk-write request. The message module may identify a data value to write and a disk block 178 to which to write the data value. A write module may store the identified data value in a memory block 180 and associate the memory block 180 with the identified disk block 178. A write module may also journal the data value in a journal block 190 (i.e., the delta structure) with para 0112 before removing a record of a global transaction from the nonlinear journal 300, the contents of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 (i.e., delta structure) are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 (i.e., metadata) with an atomic write); 
writing, by the system to the metadata block, a second value corresponding to the transaction to modify the sub-block portion of the file (Fachan, para 0112 before removing a record of a global transaction from the nonlinear journal 300, the contents of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 (i.e., delta structure) are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 (i.e., metadata) with an atomic write. See also para 0121 and 0123); and
after writing the second value to the metadata block, freeing, by the system, a memory space used to store the delta structure (Fachan, para 0112, Once journal blocks 190 are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active.  This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 with an atomic write. If the associated block descriptor 306 (i.e., metadata block) no longer links to any journal blocks 190, it may be removed by unlinking it from the desc_link data field 366 of the preceding block descriptor 306, or the desc_list data field 358 of the associated transaction descriptor 304. See para 0093, 0188, The data structures and modules supported by the nonlinear journal 300 to implement concurrent operations are referred to herein as Deltas.  In one embodiment, Deltas can be used at the same time as block-level writes, but since block writes are order-dependent, block writes may wait for delta transactions on the block to commit and flush, and new delta writes may wait for the block write).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brahma by adding systems and methods for incremental journaling where the participant module writes (flushes) the contents of memory block to hard-disk drive and after writing its contents, memory block becomes clean as taught by Fachan. The combination would improve the computer systems journal storage operations such as data writes, on storage devices.  

As to claim 9,
The combination of Brahma and Fachan teaches the freeing the memory space used to store the delta structure further comprises: indicating that the delta structure is to be flushed (Fachan, para 0202, Since a whole block write is necessary to free a delta from the journal, some form of periodic flush, in some embodiments, may be necessary or the journal may eventually become completely full of delta blocks).  
As to claim 10,
The combination of Brahma and Fachan teaches the freeing the memory space used to store the delta structure further comprises: removing an association between the metadata block and the delta structure (Fachan, para 0148, this relinking and unlinking may be performed with a single atomic write either to the desc_list data field 358 of the relevant transaction descriptor 304 (if the removed block descriptor 306 had been linked to the relevant transaction descriptor 304) or to the desc_ link 306 of the block descriptor 306 that previously linked to the removed block descriptor 306).  
As to claim 11,
The combination of Brahma and Fachan teaches the freeing the memory space used to store the delta structure further comprises: removing the delta structure from the distributed storage system (Fachan, para 0148, this relinking and unlinking may be performed with a single atomic write either to the desc_list data field 358 of the relevant transaction descriptor 304 (if the removed block descriptor 306 had been linked to the relevant transaction descriptor 304) or to the desc_ link 306 of the block descriptor 306 that previously linked to the removed block descriptor 306).  

As to claim 12,
The combination of Brahma and Fachan teaches the transaction is a first transaction to modify a first- sub-block portion a first file stored in the distributed storage system, wherein the delta structure is a first delta structure, and further comprising: 
receiving, by the system, a second transaction to modify a second sub-block portion of a second file stored in the distributed storage system (Brahma, col. 2 lines 34-39, a second write transaction associated with a second subset of the set of sub block ranges associated with the set of delta fields can be received), and 
in response to determining that the second transaction has aborted, deleting, by the system, a second delta structure in the journal of the distributed storage system that corresponds to the second transaction (Fachan, para 0162, when a memory block 180 is overwritten by a new transaction before the memory block 180 has been written (flushed) to the corresponding hard-disk drive 150, there is a need to keep a copy of the value of the memory block 180 in the event that the overwriting transaction aborts).  

As to claim 13,
The combination of Brahma and Fachan teaches in response to rebuilding at least part of the journal of the distributed storage system that comprises the delta structure, and in response to determining that the delta structure is marked to be flushed, removing, by the system, an association between the metadata block and the delta structure (Fachan, para 0148, this relinking and unlinking may be performed with a single atomic write either to the desc_list data field 358 of the relevant transaction descriptor 304 (if the removed block descriptor 306 had been linked to the relevant transaction descriptor 304) or to the desc_ link 306 of the block descriptor 306 that previously linked to the removed block descriptor 306).  
As to claim 14,
The combination of Brahma and Fachan teaches the writing the second value further comprises: in response to determining that the first value as saved in the delta structure equals the first value in the metadata block, writing, by the system, the second value to the metadata block (Brahma, col. 6 lines 41-47: a flag can established for each individual delta field of a data structure, such as a metadata data structure.  Thus, if a metadata data structure is sized at 8 kilobytes, and the block size for the file system is 8 kilobytes, flags can be associated with individual delta fields of the metadata structure that can signify whether the delta field is coherent or not coherent).  
As to claim 15,
Brahma teaches a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: 
in response to determining that a transaction for modification of a sub-block portion of a file stored in a distributed storage system has committed (Brahma, col. 4 lines 57-61, Following a commit (e.g., a successful completion of the transaction), the top half lock can be released while the bottom half locks can be held until the blocks are committed from the buffer transaction log to stable storage on disk), and as part of an atomic operation,
Even though Brahma teaches a transaction for modification of a sub-block portion of a file stored in a distributed storage system has committed, Brahma does not explicitly teach in response to determining that a transaction for modification of a sub-block portion of a file stored in a distributed storage system has committed, and as part of an atomic operation, writing a current value corresponding to the modification of the sub-block portion of the file from a metadata block of the distributed storage system that corresponds to the file to a delta structure in a journal of the distributed storage system; writing a new value corresponding to the transaction for the modification of the sub- block portion of the file to the metadata block; and after the writing the new value to the metadata block, freeing a memory space used to store the delta structure.
However, Fachan teaches in response to determining that a transaction for modification of a sub-block portion of a file stored in a distributed storage system has committed, and as part of an atomic operation, 
writing a current value corresponding to the modification of the sub-block portion of the file from a metadata block of the distributed storage system that corresponds to the file to a delta structure in a journal of the distributed storage system ((Fachan, para 0070, When a node 102 receives a disk-write request, a message module may be executed by processor 151 to process the disk-write request. The message module may identify a data value to write and a disk block 178 to which to write the data value. A write module may store the identified data value in a memory block 180 and associate the memory block 180 with the identified disk block 178. A write module may also journal the data value in a journal block 190 (i.e., the delta structure) with para 0112 before removing a record of a global transaction from the nonlinear journal 300, the contents of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 (i.e., delta structure) are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 (i.e., metadata) with an atomic write);  
writing a new value corresponding to the transaction for the modification of the sub- block portion of the file to the metadata block (Fachan, para 0112 before removing a record of a global transaction from the nonlinear journal 300, the contents of respective journal blocks 190 associated with the transaction are written to corresponding disk blocks 178, and a global transaction module, such as the coordinator module described above with reference to FIG. 2B, informs the respective participant node 102 that the remaining participant nodes 102 are committed. Local transactions, however, are done as soon as they commit. Local transactions are described in greater detail above with reference to FIG. 4B. Once journal blocks 190 (i.e., delta structure) are stored to corresponding disk blocks 178, journal blocks 190 associated with a particular transaction can be freed while that transaction is still active. This may be done by zeroing or nulling the data_link data field 372 of the associated block descriptor 306 (i.e., metadata) with an atomic write. See also para 0121 and 0123); and 
after the writing the new value to the metadata block, freeing a memory space used to store the delta structure (Fachan, 0212, FIG. 12A further illustrates a drive sync with deltas.  In state 1217, the participant module writes (flushes) the contents of memory block 180 to hard-disk drive [4] 150.  The contents of memory block 180 are now written into a respective cache block 176 of drive cache 172 on hard-disk drive [4] 150.  After writing its contents, memory block 180 becomes clean).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brahma by adding systems and methods for incremental journaling where the participant module writes (flushes) the contents of memory block to hard-disk drive and after writing its contents, memory block becomes clean as taught by Fachan. The combination would improve the computer systems journal storage operations such as data writes, on storage devices.  

As to claim 16,
The combination of Brahma and Fachan teaches the writing the current value further comprises: reading the current value from a non-volatile random-access memory of the distributed storage system (Fachan, para 0192, the journal module will read the disk block 178 and then apply the Delta in a corresponding memory block 180, writing the modified memory block 180 as a normal block-write, which includes recording a journal block 190).  
As to claim 17,
The combination of Brahma and Fachan teaches the file is stored on a disk of the distributed storage system (Fachan, 0067, There may also be blocks of data in the system memory 152 that correspond to a particular disk block 172).  

As to claim 18,
The combination of Brahma and Fachan teaches the writing the new value corresponding to the transaction for the modification of the sub-block portion of the file to the metadata block further comprises: writing the new value to a non-volatile random-access memory of the distributed storage system (Fachan, para 0166, the participant module reads the value of disk block [7] 178 on hard-disk drive [1] 150 into a memory block 180 corresponding to disk block [7] 178 on hard-disk drive [1] 150.  The system memory 152 now has a valid memory block 180 corresponding to disk block [7] 178 on hard-disk drive [1] 150.).  
As to claim 19,
The combination of Brahma and Fachan teaches the operations further comprise: preventing another write to the metadata block while performing the writing the new value to the metadata block (Fachan, 0193, In addition to the general expense of 10 operations, the read may introduce the possibility of a read error, which would prevent the Delta from being written to the disk block 178).  
As to claim 20,
The combination of Brahma and Fachan teaches the operations further comprise: in response to rebuilding at least part of the distributed storage system that comprises the delta structure, and in response to determining that the delta structure is to be flushed, removing a link between the metadata block and the delta structure (Fachan, para 0112, If the associated block descriptor 306 no longer links to any journal blocks 190, it may be removed by unlinking it from the desc_link data field 366 of the preceding block descriptor 306, or the desc_list data field 358 of the associated transaction descriptor 304 (if the block descriptor 360 was the first block descriptor 306 in block list 310).  Any remaining block descriptors 306 in the block list 310 may then be relinked to the respective desc_link data field 366 or desc_list data field 358, which was just set to null to unlink it from the removed block descriptor 306).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Golander et al. (US 20170177447 A1) discloses a persistent memory based distributed-journal file system, comprising: 1) Direct mapped persistent memory unit hosting at least a subset of a file system which contains a plurality of files each associated with a metadata record and a self-journal record. 2) A memory storing a program code. 3) One or more processors coupled to the persistent memory unit and the memory for executing the program code which comprises: (a) Creating a resources dataset which maps characteristics of the file system by analyzing the files' metadata records. (b) Receiving an alteration request to alter altered file(s) of the plurality of files. (c) Determining if the alteration is an atomic alteration which is applied to the file system in an atomic operation. (d) Logging an indication of the alteration in the respective self-journal record of the altered file(s) for non-atomic alteration. (e) Applying the alteration in the file system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/24/2021

/NARGIS SULTANA/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164